 182DECISIONSOF NATIONALLABOR RELATIONS BOARDFrank Smith and Sons CompanyandAmalgamatedMeat Cutters&ButcherWorkmen of NorthAmerica,AFL-CIO,Local540.Cases16-CA-5187 and 16-RC-6280June 7, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 8, 1974, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record 1 and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions3 of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Frank Smith andSons Company, Waco, Texas, its officers,agents,successors,and assigns, shall take the action set forthin the saidrecommended Order.IT IS HEREBY FURTHER ORDEREDthat the electionconducted herein on June 14, 1973, be, and it herebyis, set aside.[Direction-Second- Election andExcelsior-offootnote omitted from publication.]CHAIRMAN MILLER,dissenting:The findings of the Administrative Law Judgeupon whichhe premises his conclusionthat Respon-dent violated Section 8(a)(1) of the Act are found insection II,B, of his Decisionand read as follows:Iconclude and find that Respondent throughC.D. Shawd, Howard Smith, and Joe Padillo toldthe employees that if the Union came in the plantitwould insist that their workweek be cut to 40hoursbecausethe Union wanted to get more duesand that consequently the employees pay wouldbe less since they would not be allowed to workovertime. Thismessage wasgiven to the employ-ees in the context that it would happen if theyselected the union as their bargaining representa-tive.Coming from the Respondent in speechessuch as Shawd's where Respondent sought toshow that a union had little say in whathappened, this statement would be taken byemployees as a certainty. These Respondentstatements violated Section 8(a)(1) of the Act andI so find and conclude.In my view, the above finding and conclusion isinternally inconsistent and cannot provide a properbasis for an 8(a)(1) finding.Itwill be noted that the finding is to the effect thattheUnionwouldinsistthat the employees' workweekwould be cut to 40 hours because of the Union'sdesire for more dues, and hence a larger work force.How that can be characterized as a threat of actionto be taken by Respondent I find most puzzling inthe first instance. But whenit isthen coupled with afinding that Respondent had "sought to show that aunion had little say in what happened," I find theconclusion that "this statement would be taken byemployees as a certainty" to be little short of absurd.I therefore dissent from my colleagues' affirmationof the Administrative Law Judge's conclusion as tothismatter. I would dismiss the complaint in itsentirety,sincethe Administrative Law Judge foundno other violations of the law to have occurred.iWe find that the Administrative Law Judge'sDecisionis supported bythe record evidence herein.We do not rely on a fourth,independenttranslationwhich the Administrative Law Judge had made of an exhibitafter the trial had concluded and which was not served on the parties2TheRespondent has exceptedto certain credibility findings made bytheAdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all therelevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544, enfd.188 F.2d 362(C.A. 3).We have carefullyexamined the record and find no basis for reversing his findings.3The apparent inconsistencycited by ourdissenting colleague, whenconsidered in light of thetotalityoftheAdministrativeLaw Judge'sfindings,ismerely an ambiguity which does not affectthe validity of theAdministrative Law Judge's conclusion. As the AdministrativeLaw Judgefound, basedon credited testimony,Respondent'spresidenttold theEnglish-speaking employees thatif the Union won, theywould lose theirovertime and that theycould work only 40 hoursa week He further foundthat, in addition to President Smith's threat to the English-speakingemployees,Respondent told the Spanish-speakingemployees that theUnion wouldinsist thattheynot be allowedto workovertime and thatRespondent,in fact, would not allow them to work overtime, if they selectedtheUnionas their bargaining representative.The Administrative LawJudge's conclusion,therefore,as quotedby ourcolleague,while somewhatambiguous,is clearly founded on the Respondent's threats to discontinueovertime if the Union won the election.The Administrative Law Judge'sfinding that Respondent indicated that theUnion had little to say in whathappened merelyemphasizes that although the threat,when made to theSpanish-speaking employees, was couched in terms of union insistence,Respondentclearly conveyedto these employees that the Respondentwould, in fact,discontinue overtime if the employees selected the Union.211 NLRB No. 20 FRANK SMITH AND SONS183DECISIONSTATEMENT OF THE CASEJOHNM. DYER,Administrative Law Judge: On June 11,1973,1 the Amalgamated Meat Cutters & Butcher Work-men ofNorth America, AFL-CIO, Local 540, hereincalled the Union, filed a charge against Frank Smith and.Sons Company,hereincalled the Company or Respondent,alleging thatthe Company had violated Section 8(a)(1)and (3) of the Act. The Union filed an amended charge onJuly 13 deleting the8(a)(3) allegations.Following the filing of an NLRB representation petitionby the Union, a Stipulation for Certification UponConsent Election was approved by the Regional Directoron May 15 and a secret-ballot election was conducted onJune 14, which resulted in 48 votes being cast for theUnion and84 againstand challenged ballotswereinsufficientto affect the results of the election. On June 19,theUnion filed timely objections to the election, whichstated that the Company had failed to provide the Unionwith a list of employees with correct addresses and that onthe day prior to the election the Company had held captiveaudiencemeetingsforMexican national employees inwhich they had been promised increased economic benefitsif the Union lost the election and threatened with reducedbenefitsif the Union won the election. The objections alsoallegedthat the Company reduced the work hours of itsMexican nationalemployees. An allegation of a dischargeviolative of the Act was later withdrawn. On July 20 theRegionalDirectorissuedhisReport on Objections andordered a hearing in regard to the three objections.On July 27 the Regional Director issued an .orderconsolidatingcases, complaint and . notice of hearing.The complaintalleges thatRespondent through its ownerHoward Smith, Labor Consultant C. D. Shawd, andallegedforeman,, Joe Padillo, on June 13 promisedemployeesa wageraise if they refrained from assisting theUnion and threatened that if the Union became theirbargainingagent the workweek would be reduced to 40hours and their paychecks would be smaller and that theywould lose existingrestroom privileges.Respondent denied any violations of the Act and thatPadillo was a supervisor.At the trial of this matter held on September 5 and 6 andNovember 19, in Waco, Texas, the complaint wasamended to addan allegationthatHoward Smith inviolation of Section 8(a)(1) made promises of benefit andthreats of loss of benefit on June 5 and 8 to employees. Theparties stipulated that such alleged activities were not to beconsidered in the objections in the representation case.Some facts in this caseare not controverted but theallegationsregardingstatementsallegedly made on June 5,8, and 13 are in dispute. One of the problems in this case isthe fact thatsomeof the employees are Mexican nationalswho may be in this country illegally. Most of them do notspeak English and understand only Spanish. Mr. Smithstated that his Spanish was very limited and as aconsequenceif he spoke an interpreter was necessary. Mr.Shawd's speech on June 13 was written in English andtranslated into Spanish by Mr. Shawd who stated hisSpanish was adequate in most conversations. The partiesagree that in most cases it is impossible to make a literaltranslation from English to Spanish or vice versa and thattranslations must be a bit flexible.Ihave concluded that Respondent violated Section8(a)(1) of the Act in some of the instances alleged but notin others and I will recommend that the election held onJune 14 be set aside and that an appropriate notice beposted and that other allegations of the complaint and theobjections be dismissed.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orally.General Counsel, Respondent, and the Union have all filedbriefs which have been carefully considered.Upon the entire record in this case including myevaluation of the reliability of the witnesses based on theevidence received and my observation of their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT ANDTHE LABOR ORGANIZATION INVOLVEDRespondent is a Texas corporation with its principaloffice and place of business in Waco, Texas, where it isengaged inpoultry processing.During the past yearRespondent sold and shipped to points directly outside theState of Texas products valued in excess of $50,000 andduring the same period received goods and services directlyfrom outside the State of Texas valued in excess of $50,000.Respondent admits and I find that it is and has been atall times material herein engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA.Background and Undisputed FactsRespondent is a chicken processor employing approxi-mately 150 people in its production and maintenance unit.Howard Smith is the president (and apparently the owner)of the corporation and Joe Padillo is at present a foremanbut did not have thatstatus atthe time of the relevantallegations.C. G. Shawd is an independent labor consult-ant who was retained by Respondent for his services andwho on one event made a speech in Spanish to Respon-dent'sMexican national employees. From the testimony itis fair to assume that a large percentage of the Mexicannational employees are illegally in this country and aresubject to deportation.UnionBusinessAgent Allen Lewis distributed unionliterature near the plant and in the plant's parking lot, heldmeetingswith the employees, and filed the petition for anelection referred to above. Pursuant to the Board rule,Respondent gave the Union a list of its employees' namesbut did not include their addresses. The Union complainedand a new list with names and addresses was submittedIUnless otherwise stated all events took placein 1973. 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDwith the Union'sagreement that it would not use theomissions of the prior list as an objection to the election.Using this new"Excelisorlist" the Union mailed literatureto the employees and of the 150 on the list,it had some 23envelopes returnedwiththe notationthat theaddresseewas not there or that the letter was not deliverable at thataddress.The Companyhad a notice on its bulletin boardin English stating that employees were to keep their currentaddressesknown to the Company. At some point betweenMay 15 and the date of the election,June 14,Respondenthad one of its supervisors talk to some of the employeesand check addresses but any changes it found were notgivento the Union. According to undenied testimonywhen Respondent received the objections from the Unionitchecked the records and found that it did not havecorrect addresses for the 23 employees whose mail wasundeliverable.The Union's objection is that the employer should havesecured correct addresses of all its employees and madesuch known to it, and should have forwarded to the Unionsuch correct addresses as became known to it in the interimbefore the election.It is problematical as to whether Respondent had somecorrected addresses it had not given to the Union withinthe few dayspriorto the election.Where it is understoodthat a portion of Respondent's employees are illegalimmigrants,it is not surprising that the addresses given toRespondent are not correct.Itwould be probable thatpersons insuchsituationswould not want correctaddresseson any record.In the circumstances I find that Respondent providedsuch addresses as it had and that its action or nonactiondid not interferewith the Union's right to alisting ofemployees'names and addresses.Accordingly, I wouldrecommend that the Union's objection on this matter bedismissed.B.The June 5, 8, and 13 MeetingsHoward Smith testified that he spoke to the employeessome 20 to 25 times between the date that the stipulationfor an election was signed and the date of the election. Atthe hearing General Counsel amended the complaint toallegethat Howard Smith, in employee meetings on June 5and 8, threatened that employees would lose certainbenefits such as Christmas bonuses, retirement benefits, orinsurance benefits if they selected the Union as theirbargainingagent.The meetings on these two occasionswere with English speaking employees. Susanna Garciatestifiedthatat the firstmeeting Smith asked theemployees to give him a chance to win the election andsaid they could lose items such as their Christmas bonuses,retirement plan, or insurance benefits if they went with theUnion. She stated that at the second meeting HowardSmith asked the employees to give him a chance and hewould pay them 5 or 10 cents more if he won the electionbut if the Union won they would lose their overtimebecause they would only be allowed to work 40 hours aweek.During cross-examination she said that Smiththreatened to withhold their Christmas bonus if he lost theelection and that they would also lose their insurance andretirement plan.Howard Smith denied that he had ever said anythingabout a retirement plan principally because Respondentdoes not have a retirement plan. Respondent does have aprofit-sharing plan. Smith specifically denied making anystatements about a 5- or 10-cent increase or threatening tocut out the Christmas bonus, a retirement plan, or aninsurance plan. He testified that in one of his talks he toldthe employees their wages were frozen but if the wage andhour law was passed and signed,the Company would haveto follow the law and increase their wages.Smith deniedtelling the employees that their workweek would bereduced to 40 hours or they would get smaller paychecks, ifthey joined the Union.On June 13 a meeting of all the Mexican nationalemployees was held.Labor Consultant Shawd testified thathe drew up a list of questions and answers in English andtranslated them into Spanish for his speech.Shawd statedthat he could get by in conversational Spanish but becausehis Spanish was not the best Joe Padillo was brought up onthe stage for his translation abilities.Mr. Smith was presentand spoke to Shawd or Padillo several times during themeeting which lastedabout 45minutes, ofwhich about 25minutes was consumed with Shawd's question and answerspeech.The remaining time was spent in questions andanswers and although Padillo rememberedonly twoquestions being asked in Spanish which he translated, thetestimony is not conclusive as to how much Padilloparticipated.It is clear that on several occasions Smithpromptedstatementsby Shawd bytellinghim somethingwhich Shawd or Padillo then expressed to the employees inSpanish.The Spanish notes from which Shawd spoke werereceived in evidence as an exhibit.None of the parties wasparticularly satisfied with the English translation given bythe other and three separate translations were receivedfrom them, and I have had a fourth translation preparedby an independent party. All thetranslations are similar inthat they express the Company's dominance in anyrelationshipwith the Union. Shawd apparently tried tomake it clear to the employees that the Company had thelastword in everything so that if it didn't like what theUnion proposed the Union could either leave or it couldstrikebut final determination of issues was up toRespondent.One unnumbered question and answer wastranslated as follows:Q.Whywill the Union demanda 40 hour workweek for the employees?A. It is clear-if nobody works more than 40 hoursa week-the Companywill hire more employees fromwhom the Union expects more money.The Union getsmore money but the employees will earn less.Shawd testified that in addition to using his preparedspeech he told the employees how the election would berun, what the voting procedure would be, showed them afoldedportionof the election notice whichhad the balloton it, and explained how to vote no. He told them theelection would be secret and no one wouldknow how theyvoted and that if the Union lost theCompany would befree to resume its normal practices,but if the Union won itwould come up with a contract proposal and there would FRANK SMITH AND SONSbe negotiationswhich might last 3 weeks, 3 months, orlonger. Shawd testified he told the-employees that the wagefreeze then in effect would continue until the matter wassettled one way or another, but explained that if the wageand hour law went into effect which it might do in 60 to 90days, there would probably be an increase in the minimumwageof 20cents an hour.Shawd testified that an employee asked about a 40-hourworkweek and he replied that under a union contract theUnion would likely have provisions which would make itdifficult or awkward for the Company to grant overtime tothe employees, and the result would be to reduce the hoursto 40 so the Company would have to hire more employeesand the Union could have more dues paying prospects. Inthis particularMr. Shawd's testimony is not as specific asthe question and answer on his notes,supra.The partiesagreedthat there can be no direct word forwordtranslationof Spanish into English or vice versa andthere are some English words which have no counterpart inSpanish. Therefore there must be some interpretation inthe translation. Accordingly I have concluded that sinceMr. Shawd made his own translation of English intoSpanish, if there is any ambiguity or doubt in thetranslation itmust be resolved againstRespondent. Theemployeeswho were receiving this message are notsophisticates,but are Mexican nationals entirely unfamiliarwith the niceties of phrasing in labor mattersand occupyprecarious positions in this country since most if not all ofthem are subject to deportation. It appears that themessage was made clear to them,that if they persisted invoting for the Union and bringing it into the plant, theywould lose a part of their wages since their overtime wouldbe eliminated.Similarly, since Shawd admits speakingabout the wage hour law, I conclude that something wassaidto the employees about the possibility of wage raise.The sum mentioned by Shawd is 20 cents an hour. Sincethe evidence tends to show that about that time theCompany was paying $1.70 an hour, it is difficult toimagine how a $2 minimumwage law would have beencomplied with if Respondent raised its wages 20 cents anhour. Padillo testified that Shawd told the employees thewage would probably go to $2 per hour within a month orso but he was not promising them anything.From this testimony I conclude that Respondentindicated to its employeesthat they would probably bereceiving a wage raise in the near future.It is doubtful iftheMexican national employees understood the complexi-tiesof the wage hour law or its relation to a raise.Unfortunately we do not have this part of Mr. Shawd'sspeech in writing.There is some testimony by General Counsel's witnessesthat they were told by the Company that if the Union didcome into the plant and employees reported to work withalcohol on their breath they could be fired and that theywould not be permitted the same restroom privileges theynow enjoyed without the Union. It is possible that in someof the Spanish conversations that took place Padillo mighthave made such a reference but Respondent's witnessesdenymaking such statements.Padillo testified that at a meeting prior to June 13 he toldthe employees that the Union wanted to get more people185employed in order to getmore dues.As for the June 13meetingPadillo admittedhe said somethingabout 40 hoursand believes he said thatunder a unioncontract theCompany would be forced to hire more people in order todo the same work and the Union wanted more people inorder to get more dues.-In those situations in which Padillo was acting as atranslator such as at the June 13 meeting and when he wasinvited to speak at othermeetingsand addressed theemployees as he stated, I find that he was acting as anagent of Respondent and that Respondent is responsiblefor his statements.I further find despite his denial that Howard Smith madethe statement about workweeks being cut to 40 hours andwageslowered as a consequence. This statement was madeby Shawd and Smith was following Shawd's advice at thattime which enhances the probability of Smith making asimilar statement. I credit the employees' testimony in thisregard.Iconclude and find that Respondent through C. D.Shawd, Howard Smith, and Joe Padillo told the employeesthat if the Union came in the plant it would insist that theirworkweek be cut to 40 hours because the Union wanted togetmore duesand that consequently the employees paywould be less since they would not be allowed to workovertime. This messagewas givento the employees in thecontext that it would happen if they selected the union astheir bargaining representative. Coming from the Respon-dent in speeches such as Shawd's where Respondentsought to show that a union had little say in whathappened, this statement would be taken by employees asa certainty. These Respondentstatementsviolated Section8(a)(1) of the Act and I so find and conclude.The evidence convinces me that Smith and Shawd toldthe employees they would be receiving a 20-cent raiseshortly after the election. I believe that Smith and Shawdattempted to put this raise in the context of passage of awage hour law but from the testimony it appears they wereunable to make this clear to some of the employees.Coming as such statements may have along with otherstatementsas to what the Union could do or what theCompany might do, it may have been misinterpreted byemployees who would mainly be interested in raises andnot in thenicetiesof how they would get them. Mentioningraises toemployees with as little knowledge of English as anumber of these employees had, it is quite conceivable thatthey latched on to the promiseof a raisewithout realizingitwas conditioned on a wage hour law being passed andsigned.It seems clearfrom Mr. Shawd's testimony that hehad counseled Respondent it could give no raisesunless anational wage hour law was enacted which would meanthat raises must be given. From the testimony I do notconclude that Respondentwas engagingin brinksmanshipin talking about raises but coupled its remarks with thewage hour law provisions. Though Respondent's employ-eesmay not have understoodthismessageor its implica-tions, I cannot find that Respondent violated Section8(a)(1) of the Act by these statements.Respondent after receiving the objections to the electionattempted to negate the idea that it had made any threatsor promises in its June 13 speech by having some of its 186DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees sign a statement.Mr. Smith got a localprobation officer,Mr. Reyna, to act as translator and hadhim translate an English statement orally into Spanish togroups of the Mexican national employees who hadattended the June 13 speech. Padillo brought the employ-ees in groups of six or seven to the office.Smith and anotary public were present while this procedure went on.The statement recites that there were no promises orthreats and was signedby 19 employees. No oath wasadministered to the employees although it is signed by thenotary public indicating that it was sworn to.Icannot credit this written statement which was notmade under oath and which was made in the circum-stancesrecited above. Padillo stated he knew that Reynawas a probation officer and whether this knowledge waspassed to the employees is not known. However, theseemployees who probably are illegal immigrants would beunderseverecompulsion to do whatever Respondentwished, even if we credit Reyna that his translation wasgood and that the employees understood it.General Counsel urges that I find this Respondent actionviolative of Section 8(a)(1) as an illegal interrogation of itsemployees. This action was never alleged by GeneralCounsel as violative of the Act nor was such suggested atthe trial despite the testimony in regard to it. I cannot findthat such action violated Section 8(a)(1) under thesecircumstances.C.TheWage RaisesOn the motion of the General Counsel and the Union thetrial in thismatter was reopened on November 19 toconsider the question of whether raises given by Respon-dent on September 21 and November 16 pursuant to awritten announcement by Respondent on September 14was violative of Section 8(a)(l). The parties agreed that thefollowing notice signed by Howard Smith was placed onthe bulletin board on September 14:NOTICE TO OUR EMPLOYEESAll new employees will start at the rate of $1.70 perhour.On September 21, 1973 all employees who have beenhere 3 months or longer will receive $1.80 per hour andon November 16, 1973 raised (sic) to $1.90 per hour.There is no question but that the raises were given as thenotice indicates. In October after the motion to reopen wasmade, Respondent posted the following notice signed byHoward Smith on its bulletin board.NOTICE TO ALL EMPLOYEESTO ASSURE THERE IS NO MISUNDERSTANDING AMONG THEEMPLOYEES THIS IS TO ADVISE THAT THE REASONS FORTHE RECENTRAISESAND ANNOUNCEMENT WAS SOLELY TOENABLE THE COMPANY TO MEET OUR COMPETITION IN THELABOR MARKET,TO ENABLEUS TOHIRE NEW EMPLOYEES,AND TO HELP REDUCE THE LARGE TURNOVER AMONGOUR PRESENT EMPLOYEES.NO OTHER REASONS ENTEREDINTO OUR DECISION TO TAKE THIS ACTION.General Counsel maintains that the granting of theseraises shortly after the completion of the first part of thecase demonstratesthatthe promise of raises alleged asviolative by General Counsel was being kept by Respon-dent in making the raises at this time and constitutes proofthat such promises were made and is a separate 8(a)(1)violation in that the raises were given during the pendencyof the representation case. General Counsel offered nostatements or other evidence other then the fact that theraises were given.The parties stipulated that on September 6, PresidentNixon vetoed a wage hour bill. Respondent offeredtestimony that it had sufferedan increasingamount oflabor turnover during the summer of 1973. It showed thatfrom a turnover rate which ranged between 21 and 25 inMay, the number jumped to 36 in June, dropped to 28 inJuly, then jumped to 48 in August. Howard Smith testifiedhe believed the large turnover increase in August came as aresultof its competition, a turkey processor in Waco,announcing in June that it was raising wages to over $2 perhour effective in July. Respondent stated that if the wagehour bill had been passed it would have raised its wagespursuant thereto and believes it would not have sufferedthe high rate of labor turnover it experienced in August.Respondent also adduced testimony that some 3 or 4weeks after the June 14 election there was a shutdown bythe "hangers" who start the chickens on the hanging line.The testimony showed that the shutdown occurredfollowing the morning break and when Howard Smithtalked to the employees to ascertain the problem, he wastold theywanted raises since the employeesat the turkeyprocessing plant had just received a large wage increase.Smith testifed and his testimony was corroborated, that hetold the employees that due to the pendency of therepresentation case he could not raise any wages and thatthe employees could either go back to work or they couldgo home. The employees returned to work. Smith said hewas then relying on Shawd's advice that Respondent couldnot raise wages during this period that after the veto of thewage hour bill he discussed the problem of labor turnoverand wage rates with his counsel since he felt it wasnecessary to do something in order to keep his people andbe able to hire others. Attorney Parker advised him that heappeared to have justification for the wage increases andshortly thereafter the first notice was posted.General Counsel asserts that it apparently was notnecessary for Respondent to grant the wage increases sinceitdid hire new employees and apparently felt it was able todo so at the time of the brief strike.Respondent also claimed that the labor market was tightin its area and offered labor statistic summaries for Wacoand for McClennan County which was objected to byGeneral Counsel. I receive them in evidence but find themnot persuasive.The summariesas suchshow that the labormarket ran somewhat in the area of 3 percent unemploy-ment which is a bit tighter than some other areas of thecountry but it does not necessarily indicate that the labormarket was tight for Respondent's needs.In any event the undisputed testimony does show thatRespondent did suffera largeturnover in August whichamounted to almost a third of its employees in the FRANK SMITH AND SONSproduction and maintenance unit. With the uncontradictedtestimony of the wage increase at a competitive plant itwould seem that Respondent has made out a reasonablecase asto why it was necessary to raise wages. I find thatRespondent's actions, followed as it was by an announce-ment to all the employees regarding the reasons for theraise,negates the inference that the raises were made inviolation of the Act and consequently find that this activitydid not violate Section 8(a)(1) and does not support aninferencethat wageraiseswere promised not tied to thewageand hour law.D.Objections to the ElectionOn the basis of finding the 8(a)(1) violation noted aboveI find that part of Union's Objection No. 2 is supported byevidence and that the election held on June 14 should beset aside.No evidence was offered in support of Union'sObjection No. 3 and it should be dismissed.III.THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II, andtherein,found to constitute unfair labor practices inviolationof Section 8(a)(1) of the Act, occurring inconnectionwith Respondent's business operations as setforth above in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor-disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesignedto effectuate the policies of the Act as follows:Having found that Respondent violated Section 8(a)(1)of the Act by threatening that employees would not beallowed to work overtime and would therefore have theirpay reduced if they selected the Union as their bargainingagent andRespondent having unlawfully thereby sought tohave its employees reject the Union in a scheduled electionand since it is apart of the purpose of the Act to preventthe commissionof unfair labor practices, I recommendthatRespondent be ordered to cease and desist fromviolatingthe Act in thesameor a similar manner. On thebasisof the foregoing findings and the entire record, Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act byunlawfully threatening that employees would not beallowed to work overtime and would therefore have theirpay reduced if they selected the Union as their bargainingagent.RECOMMENDED ORDER2187Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this caseconsidered as a whole, it is recommended that Frank Smithand Sons Company of Waco, Texas, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully threatening that employees would not beallowed to work overtime and would therefore have theirpay reduced if they selected the Union as their bargainingagent.(b) In the same or any similar manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its plant in Waco, Texas, copies of theattached noticemarked "Appendix." 3 Copies of saidnotice, on forms furnished by the Regional Director forRegion 16, shall, after being duly signed by an authorizedrepresentative of Respondent, be posted by Respondentimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.It is further recommended that the election in Case16-RC-6280 conducted on June 14, 1973, be set aside anda new election conducted at an appropriate time.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.3In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United StatesGovernmentFollowing a trial in which the company, the Union, and theGeneral Counsel of the National Labor Relations Boardparticipated and offered evidence, it has been found thatwe violated the Act. We have been ordered to post thisnotice and to abide by what we say in this notice.WE WILL NOT unlawfully threaten that employeeswould not be allowed to work overtime and would 188DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore have their pay reduced if they selected theThis is an official notice and must not be defaced byUnion as their bargaining agent.anyone.WE WILL NOT in the same or any similar mannerThis notice must remain posted for 60 consecutive daysinterferewith,restrain,or coerce employees in thefrom the date of posting and must not be altered, defaced,exercise of rights under Section7 of the Act.or coveredby anyother material.Any questions concerning this notice or compliance withFRANK SMITH AND SONSitsprovisionsmay be directed to the Board'sOffice,COMPANYFederalOfficeBuilding,Room 8-A-24,819. Taylor(Employer)Street,FortWorth,Texas 176102, 1 Telephone 817-334-2921.DatedBy(Representative)(Title)